United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41165
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALEJANDRO GONZALEZ-FLORES,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:05-CR-147-ALL
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alejandro Gonzalez-Flores (Gonzalez) appeals his guilty plea

conviction and sentence for illegal reentry.   He argues that his

Georgia aggravated assault conviction did not constitute a “crime

of violence” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) and that the

felony and aggravated felony provisions of 8 U.S.C. § 1326(b)(1),

(2) are unconstitutional in light of Apprendi v. New Jersey, 530

U.S. 466 (2000).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41165
                                -2-

     Using a “common sense approach,” we hold that the generic,

contemporary meaning of the offense of aggravated assault

includes the intentionally-caused apprehension of injury, 2

W.R. LaFave & A. Scott, Substantive Criminal Law, § 16.3 (2d ed.

2005), and that Gonzalez’s Georgia offense falls within that

generic, contemporary meaning.    United States v. Santiesteban-

Hernandez, 469 F.3d 376, 378-79 (5th Cir. 2006); United States v.

Sanchez-Ruedas, 452 F.3d 409, 411, 414 (5th Cir.), cert. denied,

127 S. Ct. 315 (2006).   We therefore hold that the crime-of-

violence enhancement was warranted.

     Gonzalez’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Gonzalez contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).    Gonzalez

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.